Citation Nr: 0113789	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  96-47 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for sleep apnea claimed as 
secondary to service-connected deviated nasal septum and/or 
sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran served on active duty from May 1952 to May 1956, 
and from March 1957 to April 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Boston, 
Massachusetts RO.  In March 1996, the RO denied a claim for 
service connection for sinus headaches, to include dizziness, 
restricted sleep apnea, breathing problems (to include 
shortness of breath) secondary to service-connected 
disability of deviated nasal septum.  In September 1996, the 
RO denied claims for service connection for toothaches, gum 
damage and sore throats.  The veteran appealed both of the 
RO's decisions.  However, in a written statement submitted 
during his October 1997 hearing, the veteran withdrew the 
issues of service connection for toothaches, gum damage and 
sore throats from appellate status.  See 38 C.F.R. § 20.204.  
In February 1998, the Board remanded claims for restricted 
sleep apnea, and nasal infections, both claimed as secondary 
to service-connected deviated nasal septum.  In July 1999, 
the RO granted service connection for sinusitis, claimed as 
nasal infections.  In a letter that same month, the veteran 
stated that he wished to withdraw all of the issues on appeal 
except for his claim for sleep apnea.  Id.  

In July 1999, service connection was granted for sinusitis.  
Under the circumstances, the Board has determined that the 
issue is more accurately framed as stated on the cover page 
of this decision.  


REMAND

The veteran is currently service connected for deviated nasal 
septum, evaluated as 10 percent disabling, and sinusitis, 
evaluated as 30 percent disabling.  The veteran argues that 
his sleep apnea is the result of his service-connected 
deviated nasal septum and/or sinusitis, and that his sleep 
apnea therefore warrants secondary service connection.  See 
38 C.F.R. § 3.310.  

The veteran's service medical records show that he underwent 
a septectomy and rhinoplasty for a deviated nasal septum in 
1954.  Slight septal deviation was noted in an April 1956 
separation examination report.  The service medical records 
do not show complaints, treatment or a diagnosis involving 
sleep apnea.  

As for the post-service evidence, the claims file contains a 
VA hospital report, dated in August 1994, which shows that 
the veteran was admitted for evaluation of sleep apnea.  The 
discharge diagnosis was sleep apnea.  The claims file also 
contains VA outpatient treatment reports, dated between 1990 
and 1999, as well as non-VA treatment records and reports, to 
include evidence from Amcare Medical Services, the North 
Shore Medical Group (NSMG), Dr. Athanasopoulos, Anna Jaques 
Hospital and Joao S. V. Barreto, M.D., collectively dated 
between 1994 and 1998.  This evidence shows that the veteran 
is obese, and that he periodically received treatment for 
sleep apnea beginning with his hospitalization in August 
1994.  

In April 1999, the RO requested a medical opinion.  In 
response to the RO's request, an examination report, dated in 
June 1999, was received which shows that the veteran was 
examined by a private physician, Sol Freedman, M.D.  The 
diagnoses were sleep apnea, deviated nasal septum and nasal 
infections.  Dr. Freedman concluded that the veteran's 
deviated nasal septum and his sleep apnea were two distinct 
conditions which were unrelated to each other.  He explained 
that the mechanisms which caused sleep apnea did not relate 
to nasal or sinus symptoms.  

The claims file also contains an opinion from a VA physician, 
Elizabeth Klings, M.D., dated in October 1997.  Dr. Klings 
states that she had been treating the veteran in a VA 
pulmonary clinic, and that he has sleep apnea.  She further 
stated that the veteran's deviated septum "contributes" to 
his sleep apnea.  

Both Dr. Klings' opinion and Dr. Freedman's opinion suffer 
from a number of deficiencies.  For example, Dr. Freedman's 
qualifications are not of record, and although Dr. Klings is 
apparently a pulmonary specialist, there is no indication 
that her opinion was based on a review the veteran's claims 
file.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black 
v. Brown, 5 Vet. App. 177, 180 (1993).  In addition, both 
opinions are somewhat conclusory in nature.  Specifically, 
neither opinion is well supported by additional medical 
comment or a substantially rationalized explanation.  
Furthermore, neither opinion discusses the possibility of 
aggravation of sleep apnea by either the veteran's service-
connected sinusitis or his service-connected deviated nasal 
septum.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  Veterans Claims Assistance Act 
(VCAA) (section 4, 114 Stat. 2096, 2098-2099); 38 C.F.R. 
§ 3.303(a); Talley v. Brown, 6 Vet. App. 72, 74 (1993).  This 
duty includes conducting a thorough and contemporaneous 
medical examination of the veteran.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  Furthermore, when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
In this case, given the complex history and nature of the 
veteran's claim for sleep apnea, which includes two possibly 
related service-connected conditions, and two conflicting 
medical opinions, the Board is convinced that a remand is 
required to afford the veteran a comprehensive respiratory 
diseases examination in order to determine the etiology of 
the veteran's sleep apnea.  Accordingly, it is the Board's 
judgment that a remand is required  in order to obtain an 
opinion as to whether the veteran's sleep apnea is related to 
his service, or whether it was caused or aggravated by a 
service-connected disability.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran to 
ascertain if there are any additional 
treatment reports, VA or otherwise, 
relating to evaluation or treatment for 
sleep apnea.  Any medical records that 
are obtained and that are not already on 
file should be associated with the claims 
folder.  38 C.F.R. § 3.159 (2000).  The 
RO should also review the case in order 
to ascertain whether their has been 
compliance with VCAA.

2.  The RO should then arrange for the 
veteran to be examined by a specialist in 
respiratory disorders in order to 
ascertain the nature and severity of the 
sinus condition and the deviated nasal 
septum.  It should be ascertained whether 
there is any nasal obstruction as a 
result of the deviated septum and, if so, 
this should be described for the record.  
The RO should arrange for the claims 
folder and a copy of this REMAND to be 
reviewed by the examiner.  The examiner 
should then provide an opinion as to:  1) 
whether it is at least as likely as not 
that the veteran's sleep apnea is caused 
by the sinusitis and/or deviated nasal 
septum; 2) if, and only if, the examiner 
determines that there is no causal  
relationship between the veteran's sleep 
apnea and his service connected 
disabilities, he/she should then provide 
an opinion as to whether it is at least 
as likely as not that the veteran's sleep 
apnea was made more severe by either his 
service-connected sinusitis or his 
service-connected deviated nasal septum, 
and 3) if, and only if, it is found that 
sleep apnea was more severe as a result 
of either the veteran's service-connected 
sinusitis or his deviated nasal septum, 
the examiner is requested to quantify the 
degree of additional disability resulting 
from the aggravation of sleep apnea by 
the service-connected condition(s) (if 
this cannot reasonably be done, the 
examiner should so state).  Detailed 
reasons and bases for all opinions 
reached should be legibly recorded.  All 
opinions, and the bases therefor, should 
be set forth in a detailed report.  

3.  The RO should readjudicate the claim, 
to include consideration of 38 C.F.R. 
§ 3.310, and Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case, and afford a reasonable period of 
time for a response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


